            Case 1:21-mj-00036-RMM Document 3 Filed 01/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :       UNDER SEAL
                                              :       VIOLATION:
THOMAS ROBERTSON AND,                                 :
JACOB FRACKER                                 :       18 U.S.C. § 1752(a)
                                              :       (Restricted Building or Grounds)
               Defendant.                     :
                                              :       40 U.S.C. § 5104(e)(2)
                                              :       (Violent Entry or Disorderly Conduct)


     MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves for an order to place and maintain under seal, until further order

of the Court, the Affidavit in Support of Criminal Complaint, Criminal Complaint, and Arrest

Warrant in the above-captioned matter, this Motion and Supporting Memorandum, the proposed

Order attached to this Motion, and any Order granting this motion. In support thereof, the

Government states as follows:

       1.      The United States is investigating allegations that Thomas Robertson and Jacob

Fracker willfully and knowingly entered the United States Capitol on January 6, 2021 without

legal authority, and participated in violent and disorderly conduct in violation of 18 U.S.C. §

1752(a) and 40 U.S.C. § 5104(e)(2).

       2.      The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation, including the possible use of a digital device in furtherance of the

crime. The public disclosure of the Government’s evidence could compromise the integrity of the

investigation, including the ability of the United States to locate and arrest the defendants, which



                                                  1
            Case 1:21-mj-00036-RMM Document 3 Filed 01/12/21 Page 2 of 3




also may lead to the destruction of evidence in other locations including the digital device. Thus,

a sealing order is necessary to avoid hindering the ongoing investigation in this matter.

       2.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure

serves a compelling interest; (2) there is a substantial probability that, in the absence of closure,

this compelling interest would be harmed; and (3) there are no alternatives to closure that would

adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United

States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

       3.      In this matter, the United States has a compelling interest in preserving the integrity

of its investigation and arresting the defendants. A limited sealing order ensuring that filings

related to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s public

files is narrowly tailored to serve a compelling interest.

       4.      Furthermore, the United States respectfully submits that complying with the normal

notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons

who know the criminal justice system also know that docketing a motion to seal an Affidavit in

Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order, means that the

defendants are charged with a crime, and the Government intends to arrest them. Thus, if this

Motion or a sealing order were to become public, it would be the same as making public the

Complaint and Arrest Warrant.




                                                  2
          Case 1:21-mj-00036-RMM Document 3 Filed 01/12/21 Page 3 of 3




       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until further order of the Court,

the Affidavit in Support of Criminal Complaint, this Motion and Supporting Memorandum, the

proposed Order attached to this Motion, and any Order granting this motion.



Date: January 12, 2021                                Respectfully submitted,

                                                      MICHAEL SHERWIN
                                                      ACTING UNITED STATES ATTORNEY


                                                 By: /s/Elizabeth Aloi___
                                                    Elizabeth Aloi
                                                    NY Bar: 4457651
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: 202-252-7212
                                                    Email: elizabeth.aloi@usdoj.gov




                                                  3
